CV6-054.ROBERTSON                                                   



TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-96-00054-CV





Robert David Robertson, Appellant


v.


Sandra Elizabeth Robertson, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT

NO. 154,407-C, HONORABLE RICK MORRIS, JUDGE PRESIDING





PER CURIAM
	Robert David Robertson attempted an appeal from a judgment signed November
2, 1995, in favor of Sandra Elizabeth Robertson.  The transcript, however, was filed late.  The
transcript was filed after time had passed during which Mr. Robertson could have timely filed a
motion to extend time to file the transcript.  The clerk of this Court wrote him, noting the
deficiency. Tex. R. App. P. 60 (a)(2).  Subsequently, Mr. Robertson filed a motion for extension
of time to file the transcript.  
	Because the transcript was not timely filed and the motion for extension of time to
file the transcript is untimely, we cannot file the transcript.  B.D. Click Co. v. Safari Drilling
Corp., 638 S.W.2d 860, 862 (Tex. 1982).  This Court cannot consider a late-filed transcript. 
Tex. R. App. P. 54(a).  Without a transcript, Mr. Robertson has not invoked this Court's
jurisdiction.  We overrule Mr. Robertson's motion for extension of time to file the transcript.
	We dismiss the cause for want of jurisdiction.

Before Justices Powers, Jones and B. A. Smith
Dismissed for Want of Jurisdiction
Filed:   March 13, 1996
Do Not Publish